                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

KEVIN BRIGGS                                                                  PLAINTIFF

VS.                                4:17-CV-00491-BRW

DEPARTMENT OF EDUCATION                                                     DEFENDANT

                                         JUDGMENT

       Based on the order entered today granting Defendant’s Motion for Summary Judgment,

this case is DISMISSED with prejudice.

       IT IS SO ORDERED this 23rd day of October, 2018.

                                          /s/ Billy Roy Wilson
                                          UNITED STATES DISTRICT JUDGE




                                            1
